   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 1 of 9 PageID #: 1




                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION

RONALD BASHAM,                           )
                                         )
             Plaintiff,                  )
                                         )
                                                               3:18-cv-808-RGJ
      vs.                                )      CAUSE NO.      PF
                                         )
BAE SYSTEMS LAND                         )
AND ARMAMENTS L.P. ,                     )
                                         )
             Defendant.
                          COMPLAINT AND DEMAND FOR JURY TRIAL

                                 I. NATURE OF THE CASE

      1.     Plaintiff, Ronald Basham (“Basham”), by counsel, brings this action against

Defendant, BAE Systems/DQGDQG$UPDPHQWV/3. (“Defendant”), alleging violations

of the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. §12101 et. seq.

and the Kentucky Civil Rights Act (“KCRA”), KRS 344.010 et seq., for discriminating

and retaliating against Basham in violation of the ADA and the KCRA.

                                       II. PARTIES

      2.     Basham is a resident of Hardin County in the Commonwealth of Kentucky,

who at all times relevant to this action resided within the geographical boundaries of the

Western District of Kentucky.

      3.     Defendant is a foreign corporation that systematically conducts business

within the geographical boundaries of the Western District of Kentucky.

                            III. JURISDICTION AND VENUE
   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 2 of 9 PageID #: 2




          4.   Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; 28 U.S.C. §1367; and 42 U.S.C.

§12117.

          5.   Jurisdiction is conferred on Basham’s state law claims pursuant to 28 U.S.C.

§1367 because his state law claims arise from the same common nucleus of operative facts

as his federal law claims and all of his claims form a single case and controversy under

Article III of the United States Constitution.

          6.   Defendant is an “employer” as that term is defined by 42 U.S.C.

§12111(5)(A) and KRS 344.030(2).

          7.   At all relevant times, Basham has been an “employee” as that term is

defined by 42 U.S.C. §12111(4) and KRS 344.030(5).

          8.   Basham is a “qualified individual with a disability” as defined by the ADA,

42 U.S.C. §§12102(2) and 12111(8), and KRS 344.030(1) and/or Defendant knew of

Basham’s disability and/or regarded Basham as being disabled and/or Basham had a

record of being disabled.

          9.   Basham satisfied his obligation to exhaust his administrative remedies

having timely filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity      Commission      (“EEOC”)        against   Defendant   alleging   disability

discrimination. Basham received the required Notice of Suit Rights and timely files this

action.




                                                 2
   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 3 of 9 PageID #: 3




      10.    A substantial part of the events, transactions, and occurrences relevant to

this lawsuit arose within the geographical environs of the Western District of Kentucky;

thus, venue is proper in this Court.

                            IV. FACTUAL ALLEGATIONS

      11.    Basham was hired by Defendant for an Electrical Mechanical Assembly

position in or about August 1996. He presently serves as a Systems Mechanic.

      12.    During all relevant times, Basham has met or exceeded Defendant’s

legitimate performance expectations.

      13.    Basham is a qualified individual with a disability and/or has a record of

disability and/or is regarded as disabled within the meaning of the ADA. Basham gets

migraines and has peripheral neuropathy, which causes intense, stabbing-like pain in

his fingers and feet (also known as “lightning strikes”). Defendant was fully aware of

Basham’s disabilities.

      14.    On or around May 19, 2017, Basham formally requested an

accommodation for his disabilities and provided Defendant with medical

documentation. Basham’s accommodation request limited his ability to work overtime

to Monday through Thursday, preserving Basham’s ability to rest and address and

appropriately treat or address the pain. In response to the accommodation request,

Basham’s supervisors, Jake Rice (“Rice”) and Glen Taylor (“Taylor”), denied Basham

the ability to work any overtime whatsoever. However, Defendant continued offering

overtime hours to non-disabled employees.




                                            3
   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 4 of 9 PageID #: 4




      15.    Subsequently, Defendant inappropriately shared Basham’s medical

information and details of his accommodation request with employees. Immediately

after meeting with Rice and Taylor to submit his accommodation request, Basham was

approached by a coworker and asked, “Is it true you don’t have to work overtime

during the week?” When Basham asked who he received that information from, the

coworker replied, “I would rather not say.”

      16.    Taylor also started harassing Basham by consistently monitoring and

threatening Basham. Taylor became highly critical of Basham’s performance and

intimidated Basham by consistently threatening to document discrepancies in his work

product. However, none of Defendant’s non-disabled employees were consistently

monitored or threatened.

      17.    Basham also had several issues with Sharon Vetter (“Vetter”), a

government inspector with Defense Contractor Management Agency (“DCMA”) that

was assigned to inspect Defendant’s product and process. Vetter was always

unprofessional and disrespectful towards Basham while courteous and respectful to

other employees. In the presence of his coworkers, Vetter consistently targeted Basham

for inappropriate comments. One specific day approximately two years ago, Vetter

became extremely irate with Basham. In the presence of his coworkers and without

merit, she loudly yelled at him, aggressively smacked his hand twice, and demanded he

follow her to the office. and was at Basham without cause. Basham formally reported

Vetter’s conduct to Defendant’s Ethics Board. As a result of the Board’s investigation,




                                              4
   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 5 of 9 PageID #: 5




Vetter has not been assigned to work at the Defendant’s location that Basham works

since the incident.

       18.    In or around November 2018, Vetter began working at Basham’s location

after almost two years. Defendant’s concern for Basham was a priority prior to

requesting his accommodation. After May 19, 2018, this is just another example of the

discrimination Basham receives from Defendant.

       19.      Defendant does not condone yelling at or aggressively taking things

from non-disabled employees.

       20.    As a result of the foregoing, Basham filed Charge of Discrimination

(Charge No.: 474-2018-01134) with the U.S. Equal Employment Opportunity

Commission, alleging that he was discriminated and retaliated against based on his

disability in violation of the ADA and KCRA.

        21.    Since filing his EEOC Charge on August10, 2018, Basham has applied for

   at least six promotions. Despite being highly qualified for each of the positions for

 which he applied, he was neither interviewed nor selected for promotion. Defendant

hired or promoted non-disabled employees and/or non-FMLA takers for the positions.

                                V. CAUSES OF ACTION

        COUNT I: VIOLATION OF ADA – DISABILITY DISCRIMINATION

       22.    Basham hereby incorporates by reference paragraphs one (1) through

twenty-one (21) as if the same were set forth at length herein.

       23.    Defendant violated Basham's rights as protected by the Americans with

Disabilities Act, 42 U.S.C. 12101, et. seq. by failing to engage in the interactive process as

                                              5
   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 6 of 9 PageID #: 6




required by the ADA, failing to provide reasonable accommodations for his disability,

and denying him promotions due to his disability.

       24.     Defendant’s actions were intentional, willful and in reckless disregard of

Basham’s rights as protected by the ADA.

       25.     Basham has suffered and continues to suffer damages as a result of

Defendant’s unlawful actions.

                   COUNT II: VIOLATION OF ADA – RETALIATION

       26.     Basham hereby incorporates by reference paragraphs one (1) through

twenty-five (25) of his Complaint as if the same were set forth at length herein.

       27.     Defendant violated Basham’s rights as protected by the Americans with

Disabilities Act, as amended, 42 U.S.C. § 12101 et seq. by retaliating against him for

engaging in an activity protected by the ADA.

       28.     Defendant's actions were intentional, willful and in reckless disregard of

Basham’s rights as protected by the ADA.

       29.     Basham has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

       30.     Defendant willfully and intentionally retaliated against Basham in violation

of the ADA.

                     COUNT III: VIOLATION OF KCRA – RETALIATION

       31.     Basham hereby incorporates paragraphs one (1) through thirty (30) of his

Complaint as if the same were set forth at length herein.




                                                 6
   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 7 of 9 PageID #: 7




       32.     Defendants unlawfully retaliated against Basham for engaging in activities

protected by Title VII, Section 1981, Section 1983 and the KCRA.

       33.     The Defendants’ actions were intentional, willful and in reckless disregard of

Basham’s rights as the KCRA.

       34.     Basham has suffered damages as a result of the Defendants’ unlawful actions.

             COUNT IV: VIOLATION OF KCRA – DISABILITY DISCRIMINATION

       35.     Basham hereby incorporates by reference paragraphs one (1) through

thirty-four (34) of his Complaint as if the same were set forth at length herein.

       36.     Basham     was     discriminated     against    based    on    his   disability.

Defendant’s actions are in violation of KCRA, KRS 344.010, et. seq.

       37.     Defendant’s actions were willful, intentional, and done with reckless

disregard for Basham’s rights.

       38.     Basham has suffered injury as a result of Defendant’s unlawful

actions.

                                 VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Ronald Basham, respectfully requests that this Court

enter judgment in his favor and award him the following relief:

       1.      All wages, benefits, compensation and other monetary loss suffered as a

result of Defendant’s unlawful actions;

       2.      Compensation for any and all other damages suffered as a consequence of

Defendant’s unlawful actions, including damages for emotional, physical, and mental

distress;



                                               7
   Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 8 of 9 PageID #: 8




        3.    Enjoin Defendant from discriminating against an employee based on their

disability;

        4.    Compensatory damages for Defendant’s violations of the ADA and KCRA;



        5.    Punitive damages for Defendant’s violation of the ADA;

        6.    All costs and attorney’s fees incurred as a result of bringing this action;

        7.    Pre- and post-judgement interest on all sums recoverable; and

        8.    All other legal and/or equitable relief this Court sees fit to grant.


                                          Respectfully Submitted,

                                           /s/ Charles D. Matlock
                                          Charles D. Matlock, Atty. No. 97515
                                          101 N. Seventh St.
                                          Louisville, Kentucky 40202
                                          Telephone: (502) 561-3443
                                          Facsimile: (812) 424-1005
                                          Email: dmatlock@bdlegal.com

                                          Counsel for Plaintiff, Ronald Basham

                              DEMAND FOR JURY TRIAL

        Plaintiff, Ron Basham, by counsel, requests a trial by jury on all issues deemed so

triable.

                                          Respectfully Submitted,

                                           /s/ Charles D. Matlock
                                          Charles D. Matlock, Atty. No. 97515
                                          101 N. Seventh St.
                                          Louisville, Kentucky 40202
                                          Telephone: (502) 561-3443
                                          Facsimile: (812) 424-1005
                                          Email: dmatlock@bdlegal.com

                                              8
Case 3:18-cv-00808-RGJ Document 1 Filed 12/07/18 Page 9 of 9 PageID #: 9




                                 Counsel for Plaintiff, Ronald Basham




                                    9
